Citation Nr: 9931535	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  95-09 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for  post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied a claim by the veteran 
seeking entitlement to service connection for an acquired 
psychiatric disorder, claimed as PTSD.

The Board notes that the veteran also appealed the RO's April 
1994 denial of a claim for entitlement to an increased 
disability rating for hypertension.  However, in a February 
1995 correspondence, the veteran expressly withdrew that 
issue from appellate status.  It is not before the Board at 
this time.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims has been developed.

2.  The veteran served in the Republic of Vietnam during the 
Vietnam era and, during that time, was involved in combat 
with the enemy.  He was awarded the Combat Action Ribbon and 
several other combat decorations.

3.  The medical evidence shows a current diagnosis of PTSD.

4.  The evidence shows several inservice stressors incident 
to and consistent with the veteran's combat experience in 
Vietnam.

5.  The medical evidence relates the current diagnosis of 
PTSD to the inservice stressors experienced by the veteran.

6.  The claims file contains no evidence that a current 
acquired psychiatric disorder, other than PTSD, was incurred 
in or is related to service.

7.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for an acquired psychiatric 
disorder, other than PTSD, is plausible.


CONCLUSIONS OF LAW

1.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 
1154(b), 5107(b)  (West 1991); 38 C.F.R. §§  3.303, 3.304(f)  
(1999).

2.  The veteran has not presented a well grounded claim of 
entitlement to service connection for an acquired psychiatric 
disorder, other than PTSD; therefore, there is no statutory 
duty to assist the veteran in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background 

Initially, the Board finds that the veteran's claim for 
service connection for PTSD is well grounded within the 
meaning of 38 U.S.C. § 5107(a) (West 1991).  The law provides 
that "a person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim for 
service connection is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The claim 
does not need to be conclusive, but it must be accompanied by 
supportive evidence to meet the initial burden put on the 
veteran by § 5107(a).  Tirpak v. Derwinski, 2 Vet. App. 609, 
611  (1992).  Mere allegation or speculation that the 
disability had its onset in service or is service connected 
is not enough to make the claim well-grounded.  Id.; see 
Franko v. Brown, 4 Vet. App. 502, 505  (1993); Grottveit v. 
Brown,  5 Vet. App. 91, 92-93  (1993).  A claim for service 
connection for PTSD is well grounded when it includes the 
following:  (1) medical evidence of a current medical 
diagnosis of PTSD; (2) lay evidence (presumed credible for 
these purposes) of an inservice stressor(s); and (3) medical 
evidence of a nexus between service and the current PTSD 
disability.  Gaines v. West, 11 Vet. App. 353, 357  (1998) 
(citing Cohen v. Brown, 10 Vet. App. 128, 136-37  (1997)); 
see also Caluza v. Brown, 7 Vet. App. 498, 506  (1995), aff'd 
per curiam, 78 F.3d 604  (Fed. Cir. 1996) (table); 38 C.F.R. 
§ 3.304(f)  (1999).  Here, the Board finds evidence of a 
current diagnosis of PTSD, credible inservice stressors, and 
a nexus between the current diagnosis and those stressors.

Because the veteran's claim is well-grounded, VA has a duty 
to assist with the development of the claim.  38 U.S.C.A. § 
5107(a) (West 1991).  In this regard, the Board notes that 
the RO attempted to obtain all pertinent medical evidence 
that the veteran indicated was available, or provided the 
veteran with notice and opportunity to do so.  It also 
provided the veteran VA PTSD examinations and the opportunity 
to appear for a personal hearing.  Overall, especially in 
light of its decision, infra, the Board finds that no further 
assistance is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Once a claim is found to be well-grounded, service connection 
may be granted on several bases.  Establishing direct service 
connection for a disability which has not been clearly shown 
in service requires evidence sufficient to show (1) the 
existence of a current disability; (2) the existence of a 
disease or injury in service; and (3) a relationship or 
connection between the current disability and a disease 
contracted or an injury sustained during service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(d) (1999); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The law states that an award of entitlement to service 
connection for PTSD requires (1) medical evidence 
establishing a clear diagnosis of PTSD; (2) credible 
supporting evidence that an inservice stressor(s) occurred; 
and (3) a link, established by medical evidence, between 
current symptomatology and the claimed inservice stressors.  
38 C.F.R. § 3.304(f)  (1999); Gaines v. West, 11 Vet. App. 
353, 357  (1998) (citing Cohen v. Brown, 10 Vet. App. 128, 
136-37  (1997)); see also VA ADJUDICATION PROCEDURE MANUAL M21-1 
(MANUAL M21-1), Part VI, 11.38 (Aug. 26, 1996) (reiterating 
the three PTSD service-connection requirements set forth in 
regulation § 3.304(f) and specifically requiring "credible 
supporting evidence that the claimed in-service stressor 
actually occurred").  The MANUAL M21-1 provisions in 
paragraph 11.38 are substantive rules which are "the 
equivalent of [VA] [r]egulations".  See Hayes v. Brown, 5 
Vet. App. 60, 67 (1993) (citing Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991)).

Previously, 38 C.F.R. § 3.304(f) provided that "service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor."  
However, effective March 7, 1997, date of the decision in 
Cohen v. Brown, 10 Vet. App. 128 (1997), and to conform with 
the holding in that decision, § 3.304(f) was amended deleting 
the cited provision and stating instead that "[I]f the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to this combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor."  38 C.F.R. § 3.304(f)  (1999).

Most recently, the VA's General Counsel has held that the 
term "engaged in combat with the enemy" requires that "the 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99  (October 18, 1999).  
Such a determination is fact-based and is made on an 
individual basis with consideration of all probative 
evidence, including, but not limited to, service department 
records, military medals and citations, main occupational 
specialty, lay statements, and other evidence.  Id.

In deciding claims for VA benefits claims, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence   

The veteran's DD Form 214 reflects that he served on active 
duty in the Republic of Vietnam during the Vietnam era.  His 
main occupational specialty was a Radio Operator.  He earned 
the Combat Action Ribbon, Vietnamese Cross of Gallantry with 
Palm, Rifle Sharpshooter Badge, Republic of Vietnam 
Meritorious Unit Citation, and other awards and citations.

Service medical records indicate that the veteran had no 
psychiatric defects on entry into active duty, according to a 
December 1967 induction medical examination report.  
Outpatient records show no complaint of, treatment for, or 
diagnosis of any psychiatric problems.  A May 1972 separation 
medical report is also negative for any psychiatric problems; 
it indicates that the veteran's psychiatric status was 
"normal."

Postservice medical evidence includes a July 1973 private 
admission record which shows that the veteran was admitted 
with symptoms of shakiness, depression, and anxiety.  He had 
ruminations about religion and indicated that he had been 
considering suicide.  The veteran indicated that he felt this 
way for approximately 2 years and that it had gotten 
progressively worse.  He admitted to using drugs, beginning 
in service; he used them to fight off depression.  He was 
discharged with apparent normal behavior.  Diagnosis was 
depressive neurosis.

A private outpatient record from March 1975 shows that the 
veteran was very anxious and near panic.  He was prescribed 
Valium.  An April 1975 record shows that he had been taking 
Valium for a week, prescribed by Community Mental Health.  A 
September 1975 record reflects that he was doing well, but 
was "still a nervous person."  A December 1975 record 
indicates that he was "still nervous."

A November 1989 private outpatient psychiatric examination 
record from Winter Haven Hospital shows that the veteran was 
seen with confusion and preoccupation with religion.  He had 
passive suicidal ideation, bad dreams, and a lack of sleep.  
Family history indicated alcoholism, a lack of love, and 
threats of being beaten.  Diagnosis was schizophrenia, 
paranoid type.

The veteran was seen on several other occasions at Winter 
Haven Hospital from November 1989 to October 1996.  A 
December 1991 record shows a diagnosis of bipolar disorder.

A March 1993 private physician's letter reflects that the 
veteran had a long history of depressive episodes and had 
been seen at the Winter Haven Hospital's Mental Health 
Services since 1989.  It reflects that he was not able to 
perform full-time work due to mood swings.

An October 1993 VA admission report indicates that the 
veteran had symptoms of chest pain.  Past medical history 
included treatment for bipolar disorder.    Psychiatry 
evaluated the veteran for bipolar disorder and noted that he 
was likely schizophrenic.  He was placed on Lithium and 
Stelazine.

A February 1994 VA mental disorders examination report shows 
that the veteran had an extensive history of alcohol, 
cocaine, and amphetamine abuse and that he received Social 
Security Administration disability benefits due to mental 
illness.  Service history reveals that he saw combat in 
Vietnam as a radio man.  He denied any major problems in 
Vietnam, but that he recalled "children being on fire," 
being unsure whether it was his imagination or if it actually 
happened.  Psychiatric history showed an attempted suicide in 
1960 and recent outpatient treatment.  Present symptoms 
included hearing whispers, which he indicated had been 
present since childhood.  He reported prior depression, 
suicidal thoughts, and violent episodes, as well as religious 
messages.  Mental status examination was normal, except for 
occasional feeling of getting religious messages.  Impression 
was bipolar affective disorder, by history, and chronic 
substance abuse.

An August 1994 treatment plan from Peace River Center 
indicates that the veteran had bipolar disorder, mixed.  An 
August 1994 comprehensive psychosocial and mental status 
evaluation report also indicates an impression of bipolar 
disorder.

An April 1995 treatment plan report from Joe Glossick, MA, at 
Peace River Center, indicates that the veteran had PTSD, 
manifested by nightmares and intrusive thoughts of Vietnam.  
An April 1995 psychosocial evaluation also indicates a 
diagnosis of PTSD.  An associated assessment of combat-
related stress indicates that the veteran fired his weapon at 
the enemy in Vietnam, killed the enemy, saw injured and dead 
enemy and fellow service personnel, and was in situations 
where he thought he would not survive.  The veteran reported 
recollections and recurrent thoughts of Vietnam, difficulty 
sleeping, nervousness, loss of temper, and other symptoms.  A 
May 1995 war and conflict history questionnaire shows that he 
served in Vietnam from April 1969 to April 1970.  It reflects 
that he was exposed to mortar, rocket, and sniper fire; that 
he witnessed fellow service personnel die from malaria (and 
that he had malaria); and that he had 3 buddies killed or 
seriously wounded.  A June 1995 intake evaluation reflects 
that the veteran reported psychiatric problems since service.  
Mental status examination was unremarkable.  A June 1995 
letter from Mr. Glossick reflects that the veteran was a 
client in the Readjustment Counseling Program and that his 
diagnosis was PTSD.

A June 1995 private physician's letter from Jitendra Mehta, 
MD, at Winter Haven Hospital, indicates that the veteran had 
PTSD.  A June 1995 psychiatric evaluation report indicates a 
diagnosis of PTSD.

A January 1996 private physician's letter from K. Pandya, MD, 
indicates that the veteran had been seen since 1989 and that 
his diagnosis was PTSD.  It was opined that his PTSD possibly 
resulted from experiences in service.

An August 1996 VA PTSD examination report reflects that the 
veteran was seen by the examiner in February 1994.  It 
reveals that the veteran had an extensive history of alcohol 
and drug abuse in the past.  In regard to combat in service, 
the veteran reported that he tried not to think about it.  He 
stated that that nothing happened to him, but that people 
died all around him.  He reported a lot of combat and 
killing.  He had "recurrent dreams" of being in Vietnam 
naked and hiding in bushes.  Mental status examination 
revealed intact memory, stable mood, no hallucinations, no 
suicidal or homicidal ideation, or other remarkable symptoms.  
The examiner remarked that the veteran's most appropriate 
diagnosis was bipolar affective disorder, in remission, with 
substance abuse.  He indicated that the veteran's overall 
history of combat did not suggest a diagnosis of PTSD.

A June 1997 VA examination report shows that the veteran was 
seen by the same examiner as in the February 1994 and August 
1996 examinations.  It states that he was exposed to killing 
all around him in Vietnam, but that he did not get hurt.  He 
added, for the first time, that he felt guilty that he was 
not punished enough.  He also reported being under rocket 
attacks and being fired upon.  He indicated that, as a radio 
operator, he was a forward observer for an artillery unit and 
was often in combat.  He reported, again for the first time, 
feelings of rage, crying spells, insomnia, and nightmares.  
The nightmares involved combat in Vietnam.  Mental status 
examination was normal.  Impression was bipolar affective 
disorder with substance abuse, in remission.  The examiner 
remarked that the veteran's symptomatology was currently more 
consistent with PTSD.  He stated that the veteran should 
undergo psychological testing to confirm a diagnosis of PTSD.

VA outpatient clinic records are dated from August 1996 to 
September 1998.  In essence, they show continued treatment of 
the veteran for psychiatric problems.  They show that he met 
the criteria for diagnosis of bipolar disorder, PTSD, and 
polysubstance abuse, in remission.  A June 1998 psychology 
note indicates that the veteran had the following Vietnam 
stressors:  possibility of being captured; serving in an 
artillery unit; receiving sniper fire; sitting with a buddy 
dying from war-related causes; possibility of being killed or 
wounded; flying aircraft in combat zone; engaging enemy in 
firefight; seeing dead and dismembered bodies; and others.  
Diagnosis was PTSD.  A July 1998 note indicates that the 
veteran underwent psychological testing.  Posttraumatic 
findings included intrusive thoughts, anger, conscious 
avoiding of triggering stimuli, irritability, unconscious 
alteration of awareness, depression, and autonomic 
hyperarousal.  Overall, testing was consistent with Vietnam 
combat veterans report of problems with PTSD.  Protocol was 
assumed valid and clinically useful.

The claims file contains several other private and VA medical 
records, including several VA examination reports.  However, 
these pertain to other, unrelated physical disabilities.  
They make no mention of the veteran's psychiatric condition.

III.  Analysis

a.  Post traumatic stress disorder

(i)  Clear and current medical diagnosis

As stated above, to make a successful claim for service 
connection for PTSD, the regulations require "medical 
evidence establishing a clear diagnosis" of PTSD.  38 C.F.R. 
§ 3.304(f)  (1999).  Because specific requirements regarding 
the sufficiency of a stressor and the adequacy of 
symptomatology to support a PTSD diagnosis are not contained 
in 38 C.F.R. § 3.304(f), a clear diagnosis of PTSD by a 
mental health professional must be "presumed (unless 
evidence shows to the contrary) to have been made in 
accordance with the applicable DSM criteria."  Cohen, 10 
Vet. App. at 139.

In this case, the record contains numerous private and VA 
medical records.  Since the initial determination is whether 
the veteran has a current diagnosis of PTSD, the Board finds 
that the more recent medical records are of higher probative 
value than older records.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

After careful review of the medical evidence, the Board finds 
sufficient evidence that the veteran currently has PTSD.  
This diagnosis is shown in many of the medical records, 
including recent private and VA medical records.  Recent 
records from the veteran's private physician at Peace River 
Center, a private physician at Winter Haven Hospital, a Dr. 
Pandya, and a VA outpatient clinic all indicate a diagnosis 
of PTSD.

The Board acknowledges that the claims file also contains 
several diagnoses of bipolar affective disorder or 
schizophrenia.  However, these diagnoses are shown in medical 
records that pre-date those in which PTSD was diagnosed and, 
thus, are less probative of the nature of the veteran's 
current psychiatric disorder.  In several instances, these 
diagnoses were superceded by a more recent diagnosis of PTSD.  
For example, the records from Peace River Center show a 
diagnosis of bipolar disorder in August 1994, the time of the 
veteran's initial treatment at that facility.  However, 
beginning in April 1995, after further mental status 
examination and investigation of the veteran's military 
history, the diagnosis became PTSD.  Similarly, records from 
Winter Haven Hospital indicate a diagnosis of schizophrenia 
in 1989 and of bipolar disorder in 1991, but a diagnosis of 
PTSD is shown beginning in 1995.

The Board also acknowledges that the examiner during the 
veteran's three VA PTSD examinations, dated in 1994, 1996, 
and 1997, provided a diagnosis of bipolar disorder.  These 
reports are strong evidence that the veteran has such a 
psychiatric disability.  However, the Board is mindful that, 
just because the veteran was diagnosed with bipolar disorder 
or schizophrenia, it does not necessarily follow that he does 
not have PTSD.  Of course, it is entirely possible that he 
has more than one psychiatric disorder.  Thus, the Board does 
not construe these alternative diagnoses as concrete evidence 
that the veteran does not have PTSD.  In any event, the Board 
finds of great significance that, in the 1997 VA examination 
report, the examiner specifically opined that the veteran's 
symptomatology was "more consistent with PTSD."  That 
examiner also specifically recommended psychological testing 
to confirm that diagnosis.  Given that recommendation, the 
July 1998 VA clinic records are of extreme importance.  Those 
records include the results of in-depth psychological 
testing.  Those results show that the veteran's psychological 
condition was consistent with PTSD and that that diagnosis 
was considered valid and useful.

In light of the above, and giving the veteran the benefit of 
the doubt as provided by 38 U.S.C.A. § 5107(b), the Board 
concludes that the evidence shows a current diagnosis of 
PTSD.

(ii)  Occurrence of inservice stressors

The second criterion outlined in § 3.304(f) and the pertinent 
case law is the occurrence of inservice stressors and 
credible evidence establishing that the claimed stressors 
actually occurred.  In this regard, the United States Court 
of Appeals for Veterans Claims (formerly United States Court 
of Veterans' Appeals) has held that "[w]here it is 
determined, through recognized military citations or other 
supportive evidence, that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98  
(1993); see 38 C.F.R. § 3.304(f)  (1999); 38 U.S.C.A. 
§ 1154(b)  (West 1991).  However, where VA determines from 
the evidence that the veteran did not engage in combat with 
the enemy or where the veteran, even if he did engage in 
combat, is claiming stressors not related to combat, his lay 
testimony alone is not enough to establish that the stressors 
actually occurred.  Rather, his testimony must be 
corroborated by "credible supporting evidence" and must not 
be contradicted by service records.  38 C.F.R. § 3.304(f) 
(1999); West (Carleton) v. Brown, 7 Vet. App. 70, 76 (1994); 
see also, Zarycki, 6 Vet. App. at 98.

In this case, the Board finds that the evidence of record 
establishes that the veteran   was involved in combat in 
Vietnam during the Vietnam era.  He received the Combat 
Action Ribbon, the receipt of which requires that the veteran 
have actively participated in ground or surface combat.  He 
also received the Vietnam Cross of Gallantry with Palm and 
Meritorious Unit Citation, both indicative of combat 
participation.  His main occupational specialty was a Radio 
Operator, which the veteran indicated involved being a 
forward person with an artillery unit.

The Board also finds that the veteran's alleged stressors are 
related to his combat experiences and are consistent with the 
conditions of his service.  Such stressors include seeing 
injured and killed personnel, both friend and foe, and being 
subjected to rocket, mortar, and sniper attacks.  The veteran 
also indicated that he killed enemy personnel during service.  
Ordinarily, this alleged stressor would not necessarily be 
considered consistent with his service, given that his main 
occupation was a Radio Operator.  However, his DD Form 214 
also indicates that he received a Rifle Sharpshooter Badge.  
Therefore, the Board presumes that this stressor also 
occurred.  Overall, because his stressors are consistent with 
his combat service, independent verification of the stressors 
is not necessary.  The veteran's lay statements are 
sufficient.  Zarycki v. Brown, 6 Vet. App. 91, 98  (1993); 
see 38 C.F.R. § 3.304(f)  (1999); 38 U.S.C.A. § 1154(b)  
(West 1991).

(iii)  Nexus Evidence
 
The final requirement for service connection for PTSD is 
medical evidence of a causal nexus between the veteran's 
current symptomatology and the verified inservice stressors.  
38 C.F.R. § 3.304(f)  (1999).  The Board finds that this 
requirement, too, is met.

In particular, the Board notes that the 1995 medical records 
from Peace River Center show a diagnosis of PTSD based, in 
part, on the veteran's alleged stressors of killing the 
enemy, seeing dead and injured soldiers, and being exposed to 
mortar, rocket, and sniper attacks.  Similarly, the January 
1996 opinion from Dr. Pandya, indicating that the veteran had 
PTSD, also states that his PTSD was possibly from his 
experiences in service.  The Board finds that this opinion is 
not conclusive.  However, it still supports the presence of a 
nexus between the veteran's current PTSD diagnosis and his 
inservice stressors.  The recent VA clinic records also 
discuss in detail the veteran's military history.  The June 
1998 VA psychology note shows a diagnosis of PTSD and makes 
such diagnosis after considering statements by the veteran 
indicating that he engaged in fighting with the enemy, 
received sniper fire, and saw dead and dismembered bodies.

Overall, the Board finds that the medical evidence of record 
provides a sufficient nexus between the veteran's current 
PTSD symptomatology and the claimed inservice stressors.  As 
a result, entitlement to service connection for PTSD is 
warranted.

Therefore, the veteran's claim is granted.

b.  Acquired psychiatric disorder other than PTSD

Since the veteran's claim on appeal is entitlement to service 
connection for an acquired psychiatric disorder, including 
PTSD, the Board must also consider whether there is 
entitlement to service connection for an acquired psychiatric 
disorder other than PTSD.

As stated above, the Board has noted that psychiatric 
disorders are not mutually exclusive.  It accepts that a 
veteran may have an acquired psychiatric disorder in addition 
to PTSD, such as bipolar disorder or schizophrenia.  However, 
in order to warrant entitlement to service connection for 
bipolar disorder or schizophrenia, the veteran must still 
present a well grounded claim.  As stated above, a well-
grounded claim for service connection requires:  (1) 
competent evidence of a current disability as provided by a 
medical diagnosis; (2) competent evidence of incurrence or 
aggravation of a disease or injury in service as provided by 
either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  Caluza v. Brown, 7 Vet. App. 498, 506  
(1995) (citations omitted); see also 38 U.S.C.A. § 1110  
(West 1991); 38 C.F.R. § 3.303 (1999).  Generally, competent 
medical evidence is required to meet each of the above three 
elements.  The second element, however, may be shown by other 
evidence when the types of issues presented warrants it.  
Grottveit, 5 Vet. App. at 92-93.  For some factual issues, 
such as the occurrence of an injury, competent lay evidence 
may be sufficient.  However, where the claim involves issues 
of medical fact, such as medical causation or medical 
diagnosis, competent medical evidence is required to satisfy 
the second element.  Id. at 93.

Here, the Board finds evidence of a current acquired 
psychiatric disorder, namely bipolar disorder or 
schizophrenia.  This diagnosis was indicated in the 1997 VA 
report.  However, the Board finds no evidence indicating that 
that disability was incurred in service.  Service medical 
records are totally silent for any complaint of, treatment 
for, or diagnosis of an acquired psychiatric disorder.  On 
separation from service, the veteran's psychiatric status was 
normal.  If anything, the medical evidence suggests that an 
acquired psychiatric disorder, other than PTSD, existed prior 
to service.  It indicates that he attempted suicide in 1960, 
several years prior to service, and that he reported hearing 
whispered voices ever since childhood.

The veteran has argued that an acquired psychiatric disorder 
resulted from service.  The Board has considered these 
statements.  However, lay statements as to the etiology of a 
disability must be made by a medical professional; lay 
statements are not competent evidence because lay persons are 
not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In addition, although the 
July 1973 medical report shows that the veteran felt 
depressed for 2 years, that medical history was merely lay 
statements from the veteran.  Therefore, it is not competent 
evidence for purposes of a well-grounded claim.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995)  ("Evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute 'competent medical evidence' satisfying the 
Grottveit[ v. Brown, 5 Vet. App. 91 (1993)] requirement" as 
to determination of well-groundedness, "and a bare 
transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional."). 

The Board notes that psychoses are presumed to have been 
incurred in service if manifested to a compensable degree 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5107  (West 1991); 38 C.F.R. 
§§ 3.307, 3.309  (1999).  However, in this case, the medical 
evidence first show treatment for psychiatric problems in 
July 1973.  That is 14 months after the veteran's separation 
from service.  The veteran argues that 14 months is "close" 
to a year.  The Board agrees with that argument.  However, 
the regulations provide that the psychoses must be manifested 
to a compensable degree within the 1 year period after 
separation from service in order to gain the benefit of a 
presumption of service connection.  It provides for no 
exceptions to that rule.

Overall, although there is a large amount of medical evidence 
pertaining to the veteran's psychiatric status, none 
indicates that a current acquired psychiatric disorder was 
incurred in service or is otherwise related thereto.  Of 
course, this excludes PTSD, for which the Board has already 
concluded the veteran is entitled to service connection, 
supra.  His current PTSD has been related by medical 
professionals to specific traumatic events in service.  The 
veteran's bipolar disorder, schizophrenia, or other acquired 
psychiatric disorder has not.

Accordingly, the claim for entitlement to service connection 
for an acquired psychiatric disorder, other than PTSD, is not 
well grounded.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).

IV.  Conclusion

After careful review of the record, the Board finds that all 
of the elements for entitlement to service connection for 
PTSD have been met.  The claims file contains sufficient 
evidence of a current diagnosis of PTSD, inservice combat 
stressors that require no independent verification, and a 
nexus between the veteran's PTSD and said stressors.  
However, the Board finds that separate entitlement to service 
connection for an acquired psychiatric disorder, other than 
PTSD, is not warranted.  No medical evidence indicates that a 
current acquired psychiatric disorder was incurred in or is 
related to service.

The Board concludes that the requirements for entitlement to 
service connection for PTSD have been satisfied, and, as a 
result, the veteran's claim is granted.


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for an acquired psychiatric 
disorder, other than PTSD, is denied as not well grounded.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

